Title: To James Madison from James Monroe, 27 November 1804
From: Monroe, James
To: Madison, James


Sir.Paris. Novr. 27. 1804.
I left England on my way to Madrid on the 8th ulto. & passing thro’ Holland arrived here on the 24th. It is probable that I might have obtained permission of both governments to take a more direct route, by crossing the channel, but as that required a special indulgence, I thought it better not to ask it. I was the more inclined to prefer the former route, as it plac’d me at a distance from their fleets and armies, and exempted the mov’ment from the slightest suspicion, of having any connection with the concerns, of either of the powers at war.
I flattered myself that I should have been able to have proceeded on my journey before this, but I have been detained by considerations of a very imperious nature. These still exist in a certain degree, tho’ there is ground to hope that I may get off in ten or twelve days. You may be assured that I shall not delay my departure one moment longer than the necessary attention due to the objects which brought me here may indispensibly require. I wish it was in my power to give you any satisfactory information on that subject, or of the probable result of the mission to Madrid, but unfortunately it is utterly impossible for me so to do. I will possess you, to the best of my knowledge, of the actual state of things, by which you will be able to form as correct a judgment on those points, as it is practicable to do, in the present stage.
The day before I left England I recd. two letters from Mr. Livingston of Augt. 23d. & sepr. 15th. by the same conveyance, which shewed the embarrassing dilemma into which Mr. Pinckney had got with the Spanish government, and that the govt. of France was endeavouring to convince him, Mr. Livingston, that W. Florida was not comprised in the cession made by it of Louisiana to the UStates. I was much concernd at this intelligence especially the latter circumstance, since it diminishd the hope we had before entertained, with great confidence, of the support of this govt. in our negotiation with Spain. Nevertheless, altho’ my instructions intimated the propriety of making my departure from England for Madrid, dependant in a certain degree on the prospect of aid to be derived from France in that negotiation, I considered it my duty not to retard my journey in consequence of the communication I had just recieved. I had been advised repeatedly before by Mr. Livingston, that the French government was disposed to favor that negotiation; the necessary arrangments for my departure, on the ground of that information, were already made; I had sometime before apprized the British government, that I was intrusted with a mission to Spain by the President, & was soon to set out in discharge of it, and a passport was then actually granted me for the purpose. These circumstances made it difficult for me to withdraw from the measure, had other considerations admonished me so to do; but every other consideration which presented itself to my mind urged the propriety of my pursuing the course in which I had so far imbarked. The crisis which had occurr’d between the UStates and Spain seemed to admit of no longer delay; the recent and of course growing indisposition of France to give us the aid we had expected of her in the negotiation; the menace of a war between G. Britain and Spain, were strong arguments for making the experiment in the manner designated by the President, without delay, to adjust our differences with Spain. I therefore did not hesitate to set out the day after the receit of Mr. Livingston’s letters, (every necessary preparation being made for the purpose) and to hasten forward here with as much dispatch as it was in my power to make. On my arrival in Paris Mr. Livingston confirmd the information contained in his letters above mentiond of the indisposition of this government to aid us in the proposed negotiation, and added some facts which were still more explicit on that point. He informed me that Admiral Gravina the Spanish Ambassidor, had presented a note to the minister of foreign affairs, remonstrating in very strong terms against our right to W. Florida, under the late treaty with France, and claiming to restrict us to a very narrow strip of land on the western side of the mississippi, to which note the minister had either answered or prepared an answer, which admitted that the pretentions of Spain appeared to the Emperor to be reasonable. Mr. Livingston informed me also that he had written a note to Mr. Talleyrand, the object of which was to counteract that of the Spanish Ambassidor, which had not been answered, & to which he had been desirous to prevent any answer being given, untill he should be certain that it would be a favorable one, which had not yet been the case. This information subjected me, as you will readily conceive, to the greatest embarrassment. On mature reflection however there seemed to be no alternative left; that it was my duty to pursue in a direct course the objects of the mission, till it was finally concluded. But the negotiation had already been opened here with the French government, by the Spanish minister, on such points as grew out of the cession made by it to the UStates. That fact admitted the influence which France was likely to have in the negotiation, and the others already mentioned, furnished sufficient proof of her disposition to make use of it. It seemed therefore to be equally proper, indeed indispensible for us, to make an attempt to produce a change in the disposition of this government in the points above adverted to, which in truth embrac’d essentially all the objects of the proposed negotiation at Madrid; and I was persuaded that my arrival here on my way to Madrid, to partake in that negotiation, furnished a suitable occasion to make the attempt. As Mr. Livingston had declined any important act on account of the arrival of General Armstrong in France, as the general had not yet reached Paris, and much time might elapse before his presentation to the Emperor, it being usual to make such presentations only at publick audiences, and as I was extremely anxious to proceed to Spain as soon as possible, I committed to paper such a view of our differences with that power, as I wished to be presented to the French govt. on the subject. Mr. Livingston was so good as to send that note to the minister of foreign affairs with one from himself, copies of which as also of a letter from him to me respecting the measure are herewith enclosed. It gives me pleasure to add that the note after receiving some corrections that were suggested by Mr. Livingston & general Armstrong (the latter having arrived before it was sent to the minister) was approved by both of them; that the measure itself was also approved by the latter.
I endeavoured to advert in the above mentiond note, to every circumstance, on which it might be proper to touch, in the present juncture. I notic’d the faithful execution of the treaty between the UStates and France for the cession of Louisiana, in its great points, by both nations; the promise made by the French government, when that treaty was formed, to give us it⟨s⟩ good offices with that of Spain, in a negotiation for the acquisition of Florida; the delay in commencing such a negotiation for the purpose of harmonizing with the views of France in adopting a more suitable moment; the interest which France has in promoting an amicable adjustment of our differences with Spain, and the interest of Spain herself in the same event: I then proceeded to state the essential objects of the proposed negotiation, and to prove by the aid of the documents recd. from you, that W. Florida already belonged to the UStates by the cession of Louisiana, and was so considered by the President & Congress who had passd a law on that principle; and that spain owed us so much for spoliations and other injuries, as after allowing her a suitable equivalent for East Florida must leave her, in case of a fair adjustment, considerably in our debt. It seemed to be due to candour, in an attempt to settle with spain the boundaries of the territory which we had acquired of France, to shew to the French government that we sought nothing that was unreasonable or unjust, that was not sanctioned by a fair construction of the instrument itself. Such a communication it was presumed could not be considered otherwise than as an act of friendly attention, especially as by the terms of cession and spirit of the transaction the arbitrage of France is precluded and we are left completely at liberty to judge in that respect for ourselves. It was also presumeable that the view which it presented, of the solidity and justice of our pretentions, might restrain the French govt., shod. it be thus disposed, from interposing its good offices in favor of Spain to our prejudice. It was equally proper, from many considerations, to shew that no payment in cash could possibly result from the transaction.
I was aware that this measure was not free from objection, but in difficult situations all that can be done is to balance the probable good and evil incident to any measure which is proposed, and to decide with integrity according to your judgment the course to be pursued, which has not been omitted in the present case. It may draw from the French government a formal declaration of those sentiments in favor of Spain, which were I presume informally communicated to Mr. Livingston. But would that essentially alter the state of things? While the French govt entertains those sentiments can it be doubted that its policy will be governed by them? that they were for example made known to Genl. Bournonville at Madrid & he instructed to conform thereto? A contrary idea supposes that this govt. acts without rule or system, that one doctrine is held on the same subject here and another at Madrid, and that measures founded in opposit[e] principles, compromitting it to both parties, are taken by it at the same time. This is not presumable, nor is it justified by the facts above stated. If the French govt. had resolved to adopt the cause and support the interest of Spain, it was fair to conclude that it wod. do so, altho’ it made no formal declaration of such decision, at this time. The effect would be felt at Madrid as soon as the negotiation commenc’d. Thus after much time was lost we should probably have had to commence the same proceeding here that we have now done, under circumstances which must have committed the result more completely to the controul of France. The state of Europe might be less favorable to our views, and by appealing to her, after a fruitless effort with Spain, it must be done with less dignity and of course less effect. At present the proceeding is in its natural order, and of course in rule. The communication was invited by the actual state of things, by the object in view; the past and present relation of the parties to it. The epoch is important to the three powers: it is evidently so to the UStates & Spain; it is likewise so to France who had begun to act a part in it. By making then the communication full & direct to the object, we answer every claim which her govt. has on our candour & our friendship; and by spurning every thing like intrigue, we invite it to follow the example; while by giving a just view of our rights, and of the crisis which has occurrd we enable her, while she may do it with credit, to take that part in it which her honor and interest may dictate. I was therefore of opinion that the measure was proper in all the lights in which I cod. contemplate it. To France it gives an unequivocal proof of our sincere desire to preserve for ever the friendship which now subsists between the two nations, while it makes her responsible for any change which may take place of an opposit[e] character, not sanctioned by the strictest principles of justice. And with respect to the UStates while it is not likely to expose them to any injury and may produce some advantage by procuring from France the aid which they have a right to expect in the proposed negotiation, it may, by probing the affair to the bottom and making known the true state of things, enable the President with grea⟨t⟩er satisfaction to himself & advantage to his country to discharge all the duties which may be required of him at the present juncture. I am Sir with great respect and esteem, yr. very obt servt
Jas. Monroe
